IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

JOEL ROTOLANTE,

             Appellant,

v.                                                    Case No. 5D17-715

DEPARTMENT OF REVENUE
O/B/O DENISE ROTOLANTE,

             Appellee.
                                       /

Opinion filed August 18, 2017

Appeal from the Circuit Court for
Brevard County,
Charles J. Roberts, Judge.

Elizabeth Siano Harris, of Widerman
Malek, PL, Melbourne, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein,
Assistant Attorney General, Tallahassee,
for Appellee.


                           ON CONCESSION OF ERROR

PER CURIAM.

      Based on the Department of Revenue’s proper concession of error, we reverse

the trial court’s “Final Order of Contempt on Report and Recommendation of the Hearing

Officer – Granted – Commitment.” We also quash the trial court’s April 3, 2017, Order

Modifying Final Order of Contempt on Report and Recommendation, which the trial court
lacked jurisdiction to enter during the pendency of this appeal.


       REVERSED and REMANDED.


SAWAYA, LAMBERT, and EISNAUGLE, JJ., concur.




                                            2